 1    DAVID M. HELBRAUN SBN 129840
      HELBRAUN LAW FIRM
 2    44 Montgomery Street, Suite 3340
      San Francisco, CA 94104
 3    Phone: (415) 986-1338
      Fax:    (415) 421-0912
 4    dmh@helbraunlaw.com
 5    Attorneys for Plaintiff
      GERALD FRIENDS
 6

 7

 8

 9                      IN THE UNITED STATES DISTRICT COURT FOR THE
10                                EASTERN DISTRICT OF CALIFORNIA
11

12    GERALD FRIENDS                                   Case No.: 2:17-CV-02633-KJM-CKD
13                   Plaintiff,
14           v.
                                                             STIPULATION AND ORDER
15    SAN JOAQUIN COUNTY, SAN JOAQUIN                        MODIFYING DISCOVERY
      COUNTY SHERIFF DEPARTMENT, SAN                         DEADLINES
16    JOAQUIN COUNTY SHERIFF STEVE
      MOORE SAN JOAQUIN COUNTY
17    SHERIFF DEPUTY HERNANDEZ,
      SHERIFF DEPUTY SGT. ORAM,
18    UNIDENTIFIED SAN JOAQUIN COUNTY
      SHERIFF DEPUTIES, AND DOES 1-50,
19    Jointly and Severally,
20
                     Defendants.
21
            WHEREAS, an Initial Scheduling Conference was held in this matter on May 24, 2018;
22

23   and the Court’s Initial Scheduling Pretrial Order then issued on June 21, 2018; and

24          WHEREAS the parties have been duly diligent in pursuing discovery, as follows:
25          The parties timely exchanged Initial Disclosures;
26
            Defendants served Interrogatories Set One on or about July 7, 2018 and Plaintiff provided
27
     responses to those interrogatories on August 9, 2018;
28
                                                      1

      STIPULATION AND ORDER MODIFYING DISCOVERY DEADLINES               CASE NO. 2:17-cv-02633-KJM
 1          Plaintiff served Requests for Production of Documents on or about July 18, 2018, and
 2   defendants responded to Plaintiff’s Requests for Production of Documents on or about September
 3
     19, 2018, producing some documents, but objecting to production of other requested documents,
 4
     which has been the subject of meet and confer between the parties, with defendants’ substantive
 5
     written response to Plaintiff’s October 7 meet and confer being dated October 24, 2018;
 6

 7          The parties, at Plaintiff’s suggestion, entered into a Stipulated Protective Order to address

 8   various confidentiality issues, including some posed by defendants in their written responses to

 9   Plaintiff’s document requests, and the parties submitted the Stipulated Protective Order to the Court
10
     on October 24 and the court entered that Order on October 25, 2018;
11
            The parties are proceeding with a site inspection of the jail location of the incident on
12
     November 9, 2018;
13
            Plaintiff’s deposition is tentatively set for the week of December 4, 2018, and at least one
14

15   involved Sheriff deputy’s deposition is tentatively set for the following week, although Plaintiff

16   must resolve still-pending disputes concerning production of all relevant or potentially relevant
17   documents before conducting depositions of the defendant witnesses; and
18
            WHEREAS, the parties are endeavoring to use their resources efficiently to avoid any
19
     unnecessary attorney’s fees in preparation for the Early Settlement Conference set for January 10,
20
     2019; and
21

22          WHEREAS, this case involves six San Joaquin County Sheriff deputies who participated

23   in the acts complained of, as well as an investigating Sheriff Sergeant, all of whom will need to be

24   deposed, as well as, possibly, the Lieutenant in charge of South Jail Operations, to complete
25   adequate discovery to prepare for trial, but al those witnesses do not necessarily need to be deposed
26
     for adequate preparation for the January 10, 2019 Early Settlement Conference; and
27
            WHEREAS, given the upcoming Holidays and trial counsel’s other case commitments, and
28
                                                       2

      STIPULATION AND ORDER MODIFYING DISCOVERY DEADLINES                 CASE NO. 2:17-cv-02633-KJM
 1   given the circumstances of this particular jail beating case, the parties agree that the current non-
 2   expert discovery deadline of January 25, 2019 is insufficient in the interests of the furtherance of
 3
     justice to adequately accommodate all necessary non-expert discovery in this case despite their due
 4
     diligence as described above;
 5
            THEREFORE, given all of the foregoing, the parties, through their respective counsel,
 6

 7   respectfully submit that good cause exists under the circumstances and in the interests of the

 8   furtherance of justice to modify the Court’s June 21, 2018 Scheduling Order so as to briefly

 9   continue the non-expert and expert discovery deadlines by one month, such that non-expert
10
     discovery would be completed no later than February 25, 2019, designation of experts on March
11
     22, 2019, and rebuttal expert designation by April 15, 2019; and the dispositive motion hearing
12
     deadline to June 17, 2019.
13
            IT IS SO STIPULATED.
14

15   DATED: October 31, 2018               HELBRAUN LAW FIRM

16

17                                        __/s/_David M. Helbraun______________
                                          DAVID M. HELBRAUN
18                                        Attorneys for Plaintiff
                                          GERALD FRIENDS
19
     DATED: October 31, 2018               PORTER SCOTT
20

21                                        __/s/_David R. Norton_________________
                                          CARL L. FESSENDEN
22                                        DAVID R. NORTON
                                          Attorney for Defendants
23                                        SAN JOAQUIN COUNTY, et al.
24

25
          PURSUANT TO THE PARTIES’ STIPULATION AND GOOD CAUSE APPEARING, the
26
     parties’ stipulation requesting a one-month modification of the pending non-expert and expert
27
     discovery deadlines such that non-expert discovery would be completed no later than February 25,
28
                                                       3

      STIPULATION AND ORDER MODIFYING DISCOVERY DEADLINES                 CASE NO. 2:17-cv-02633-KJM
 1
     2019, designation of experts on March 22, 2019, and rebuttal expert designation by April 15,
 2
     2019, and the dispositive motion hearing deadline to June 17, 2019, is GRANTED.
 3

 4          IT IS SO ORDERED.

 5   Dated: November 2, 2018.

 6

 7
                                                   UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4

      STIPULATION AND ORDER MODIFYING DISCOVERY DEADLINES              CASE NO. 2:17-cv-02633-KJM
